 



Exhibit 10.8
FIRST AMENDMENT
TO
CHANGE IN CONTROL AGREEMENT BETWEEN PATTERSON-UTI ENERGY, INC.
AND MARK S. SIEGEL
          This First Amendment To Change In Control Agreement (this “First
Amendment”) between Patterson-UTI Energy, Inc., a Delaware corporation (the
“Company”), and Mark S. Siegel (the “Employee”) is executed on November 1, 2007,
but is effective as set forth herein.
W I T N E S S E T H:
          Whereas, the Company and the Employee entered into that certain Change
in Control Agreement dated as of January 29, 2004 (the “Original Agreement”);
and
          Whereas, the Company and the Employee desire to amend the Original
Agreement as hereinafter provided;
          Now, Therefore, in consideration of the premises and the mutual
covenants and agreements herein contained, the parties hereto agree as follows:

  1.   The reference to “Section 21” in the preamble of the Original Agreement
shall be deleted and a reference to “Section 22” shall be substituted in its
stead.     2.   Paragraph b of Section 7 of the Original Agreement is hereby
amended to read in its entirety as follows:

     (b) Each payment required to be made to the Employee pursuant to the
foregoing provisions of Section 7(a) above shall be subject to the following
rules:
     (i) such payments shall be made by check drawn on an account of the Company
at a bank located in the United States of America;
     (ii) such payments shall be paid (x) if the Employee’s employment by the
Company was terminated as a result of the Employee’s death or Disability not
more than thirty (30) days immediately following the date of the occurrence of
that event or (y) if the Employee’s employment by the Company was terminated for
any other reason, not more than ten (10) days immediately following the
Termination Date; and
     (iii) notwithstanding any provision of this Agreement to the contrary, in
accordance with Section 409A of the Code, (x) any payments due with respect to
Employee’s (or his dependents’) COBRA continuation coverage following the first
18 months of such coverage shall be paid on or before the last day of each month
thereafter and (y) if the Employee is determined to be a “specified employee”
(as defined in Section 409A of the Code) for the year in which such Termination
Date occurs, any payments due under Section 7(a) above that are not permitted to
be paid on such date without the imposition of additional taxes, interest and
penalties under

- 1 -



--------------------------------------------------------------------------------



 



Section 409A of the Code shall be paid on the first business day following the
six-month anniversary of the Termination Date or, if earlier, Employee’s death;
provided, however, that to the extent such six (6) month delay is imposed by
Section 409A of the Code, such payments shall be irrevocably contributed into a
rabbi trust established by the Company for the benefit of Employee with an
independent bank trustee as selected by the Employee not more than ten (10) days
immediately following the Termination Date and distributed to Employee as soon
as permissible under Section 409A of the Code; and provided further, that to the
extent any payments are paid into a rabbi trust such amounts shall be invested
in a short-term oriented fund invested in U.S. government securities and
repurchase agreements for those securities, as well as obligations of U.S.
government agencies (e.g., a money market fund).

3.   A new paragraph (l) shall be added to Section 11 of the Original Agreement
immediately following Section 11(k) to read as follows:

     (l) Notwithstanding anything in this Agreement to the contrary, in
accordance with Section 409A of the Code, any additional payments due to the
Employee under this Section 11 shall be paid by the Company no later than the
end of the Employee’s taxable year next following the Employee’s taxable year in
which the related taxes are remitted to the taxing authority.

4.   Sections 12, 13, 14, 15, 16, 17, 18, 19, 20 and 21 of the Original
Agreement shall be renumbered as Sections 13, 14, 15, 16, 17, 18, 19, 20, 21 and
22, respectively, and the following new Section 12 shall be added to the
Original Agreement immediately following Section 11 to read as follows:

12. Deferred Compensation—Section 409A of the Code.
     This Agreement is intended to meet the requirements of Section 409A of the
Code and shall be administered in a manner that is intended to meet those
requirements and shall be construed and interpreted in accordance with such
intent. To the extent that a payment, or the settlement or deferral thereof, is
subject to Section 409A of the Code, except as the Board of Directors and
Employee otherwise determine in writing, the payment shall be paid, settled or
deferred in a manner that will meet the requirements of Section 409A of the
Code, including regulations or other guidance issued with respect thereto, such
that the payment, settlement or deferral shall not be subject to the additional
tax or interest applicable under Section 409A of the Code. Any provision of this
Agreement that would cause the payment, settlement or deferral thereof to fail
to satisfy Section 409A of the Code shall be amended (in a manner that as
closely as practicable achieves the original intent of this Agreement) to comply
with Section 409A of the Code on a timely basis, which may be made on a
retroactive basis, if permitted under the regulations and other guidance issued
under Section 409A of the Code. In the event additional regulations or other
guidance is issued under Section 409A of the Code or a court of competent
jurisdiction provides additional authority concerning the application of
Section 409A with respect to the payments described hereunder, then the
provisions regarding such payments shall be amended to permit such payments to
be made at the

- 2 -



--------------------------------------------------------------------------------



 



earliest time allowed under such additional regulations, guidance or authority
that is practicable and achieves the original intent of this Agreement.

5.   The references to “Section 20” in Sections 13, 21 and 22 of the Original
Agreement, as renumbered in item 4 above, shall be deleted and a reference to
“Section 21” shall be substituted in each stead. The reference to “Section 13”
in Section 22 of the Original Agreement, as renumbered in item 4, above, shall
be deleted and a reference to “Section 14” shall be substituted in its stead.
The reference to “Section 15” in Section 22 of the Original Agreement, as
renumbered in item 4, above, shall be deleted and a reference to “Section 16”
shall be substituted in its stead.

6.   Clause (x) of Section 22(a) of the Original Agreement, as renumbered in
item 4 above, shall be deleted and clauses (xi) through (xlii) shall be
renumbered accordingly as clauses (x) through (xli), respectively, with the term
“Event of Termination for Cause” being realphabetized in the listing of defined
terms under Section 22(a) and renumbered according to the foregoing.

7.   Clause (xxxv) of Section 22(a) of the Original Agreement, as renumbered in
items 4 and 6 above, shall be amended in its entirety to read as follows:

          (xxxv) “tax” and “taxes” have the meaning assigned to those terms in
Section 11.

8.   This First Amendment shall be binding on each party hereto only when it has
been executed by all of the parties hereto, but when so executed, shall, unless
otherwise provided by a specific provision of this First Amendment, be and
become effective as of January 1, 2005.

9.   All references to “Agreement” contained in the Original Agreement shall be
deemed to be a reference to the Original Agreement, as amended by this First
Amendment. Certain capitalized terms used herein that are not otherwise defined
are defined in Section 21 of the Original Agreement (Section 22 of the Original
Agreement, as amended), and the terms defined in this First Amendment shall be
incorporated in the Original Agreement with the same meanings as set forth
herein.

10.   The validity, interpretation, construction and enforceability of this
First Amendment shall be governed by the laws of the State of Texas.

11.   Except as amended by this First Amendment, the Original Agreement shall
remain in full force and effect.

12.   This First Amendment may be executed in one or more counterparts, and by
the parties hereto in separate counterparts, each of which when executed shall
be deemed to be an original but all of which shall constitute one and the same
agreement.

Signature Page to Follow

- 3 -



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Employee and the Company have executed this First
Amendment on the date first written above, which is effective as set forth
herein.

              PATTERSON-UTI ENERGY, INC.
 
       
 
  By:   /s/ John E. Vollmer III
 
              John E. Vollmer III 
Senior Vice President-Corporate
Development and Chief Financial Officer
 
            EMPLOYEE
 
  /s/ Mark S. Siegel           Mark S. Siegel
 


- 4 -